Citation Nr: 0711399	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for upper extremity 
impairment secondary to service-connected low back 
disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran served o active duty from July 1972 to July 1974.

This case initially came before the Board of Veteran's 
Appeals (Board) on appeal from a May 1999 rating decision 
rendered by the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs.

In October 2006, Board issued a decision denying service 
connection for upper extremity impairment.  As explained 
below, vacatur of that decision is warranted.  Entitlement to 
service connection on the merits will be addressed in a 
separate decision.  


FINDINGS OF FACT

1.  In July 2006, VA received pertinent medical records from 
the veteran that were not associated with his claims folder 
at the time the Board rendered the October 26, 2006.

2.  Consideration of the issue of service connection for 
upper extremity impairment secondary to service-connected low 
back disability by the Board in its October 2006 decision was 
premature.


CONCLUSION OF LAW

The October 26, 2006, Board decision denying service 
connection for upper extremity impairment secondary to 
service-connected low back disability is hereby vacated based 
upon a denial of due process.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.904 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At his June 14, 2006, hearing before the Board, the veteran 
requested that the record remain open for 30 days so that he 
might obtain additional medical evidence.  No additional 
evidence was associated with the claims folder and, by means 
of a decision dated October 26, 2006, the undersigned 
Veterans Law Judge denied service connection for upper 
extremity impairment secondary to service-connected low back 
disability.  

In January 2007, the veteran's representative filed a motion 
for reconsideration of the Board's October 2006 decision.  
Attached to the motion was a copy of a July 2006 facsimile 
from the veteran with an attached private medical opinion.  A 
date stamp on the transmission indicates that it was received 
by VA on either July 18 or July 19, 2006.  

In March 2007, the Board determined that the Board's prior 
decision should be vacated and that a new decision should be 
rendered taking into account the additional evidence.  In 
essence, consideration of the issue on appeal by the Board in 
the October 2006 decision was premature.  In order to provide 
the veteran every consideration due him under the appropriate 
laws and regulations, the Board's October 26, 2006, decision 
denying service connection for upper extremity impairment 
secondary to service-connected low back disability will be 
vacated.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 
(2006).  


	(CONTINUED ON NEXT PAGE)



ORDER

The October 26, 2006, Board decision denying service 
connection for upper extremity impairment secondary to 
service-connected low back disability is vacated.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


